      Case 2:19-cv-02225-HB Document 43 Filed 12/03/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBIN BUSBY                          :             CIVIL ACTION
                                     :
          v.                         :
                                     :
STEADFAST INSURANCE CO., et al.      :              NO. 19-2225


                                 ORDER

          AND NOW, this    3rd   day of December, 2019, it is

hereby ORDERED that the motions of defendants USAA Casualty

Insurance Company and Steadfast Insurance Company (Docs. ## 37 &

38) for certification of this court’s Order dated October 31,

2019 for interlocutory appeal under 28 U.S.C. § 1292(b) are

DENIED.

                                         BY THE COURT:



                                         /s/ Harvey Bartle III
                                                                     J.
